Citation Nr: 0406659	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for penetrating 
keratoplasty, left eye.

2.  Entitlement to service connection for herpes zoster.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from September 1990 to June 1991.  This 
included service in Southwest Asia from October 1990 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2003, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been prepared and is 
associated with the claims folder.  The veteran filed a 
response to the hearing transcript in October 2003.

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include anxiety and 
depression, service connection for osteoarthritis, and 
service connection for joint pain due to an undiagnosed 
illness are the addressed in the REMAND below.  




FINDINGS OF FACT

1.  In a statement received in April 2003, the veteran 
requested a withdrawal of the issue of service connection for 
penetrating keratoplasty of the left eye.  

2.  In a statement received in April 2003, Statement in 
Support of Claim, the veteran requested a withdrawal of the 
issue of service connection for herpes zoster.  

3.  In a statement received in April 2003, Statement in 
Support of Claim, the veteran requested a withdrawal of the 
issue of service connection for fatigue due to an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issues of entitlement to service 
connection for penetrating keratoplasty of the left eye have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).  

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issues of entitlement to service 
connection for herpes zoster have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).  

3.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issues of entitlement to service 
connection for fatigue to undiagnosed illness have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2003).  

The Board notes that on a VA Form 21-4138, Statement in 
Support of Claim, dated in April 2003, the veteran expressed 
his desire to withdraw his appeal of the denial of service 
connection for penetrating keratoplasty of the left eye, 
herpes zoster, and fatigue due to an undiagnosed illness.  
The Board finds that this statement qualifies a valid 
withdraw of these issues under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues.  Accordingly, the appeal of the 
denial of service connection for penetrating keratoplasty of 
the left eye, herpes zoster, and fatigue due to an 
undiagnosed illness is dismissed.  


ORDER

The appeal of the issue of service connection for penetrating 
keratoplasty of the left eye is dismissed.

The appeal of the issue of service connection for herpes 
zoster is dismissed.

The appeal of the issue of fatigue due to undiagnosed illness 
is dismissed.   



REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2003).  

With respect to VA's duty to notify, the veteran was 
furnished with a letter in April 2001 that informed him of 
the evidence necessary to support his claim, what VA had done 
to assist him in his claim, and what he needed to submit to 
support his claim.  However, the record does not reflect that 
the RO has complied with its duty to request that the veteran 
submit any pertinent evidence in his possession.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b) (2003).  
Accordingly, on remand, the veteran should be requested to 
submit any evidence in his possession that is pertinent to 
the issues of service connection for an acquired psychiatric 
disorder, osteoarthritis, and joint pain due to an 
undiagnosed illness.  

With respect to VA's duty to assist, the record reflects that 
the veteran had two periods of active military service along 
with National Guard service.  While medical records from the 
veteran's National Guard service and his second period of 
active duty are associated with the claims folder, service 
medical records covering his period of active duty in the 
Marine Corps from December 1968 to November 1970 are not 
associated with the claims folder.  The duty to assist 
provides that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  38 C.F.R. § 3.159(c).  If VA is unable to obtain 
such records, VA must provide the claimant with oral or 
written notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).  As 
it appears that there may be available service medical 
records that are not presently associated with the claims 
folder, remand is required.  See 38 C.F.R. § 3.159(c)(2) 
(2003).

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development:

1.  The RO should also send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.    

2.  The RO should make another attempt to 
secure the veteran's service medical 
records for his period of active duty 
from December 1968 to November 1970 
through official channels.  

3.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

4.  Thereafter, the RO should adjudicate 
the issues remaining on appeal on a de 
novo basis with consideration of the 
entire evidentiary record.  If additional 
service medical records are not available, 
the veteran should be advised of this 
fact, the efforts VA made to obtain the 
records, and any other information 
required by the provisions of 38 C.F.R. 
§ 3.159(e).

5.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



